Citation Nr: 0834451	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-24 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 3, 
2001 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Richard A. Krause, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran's son/fiduciary




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision.

In February 2004, the veteran was declared incompetent to 
handle disbursement of funds for VA purposes.  His son has 
been appointed as his fiduciary.  

At the hearing conducted before the Board in September 2008, 
the veteran's attorney used the phrase "clear and 
unmistakable error" (CUE) on several occasions.  However, 
none of his allegations of CUE referred to any prior Board or 
RO decision with enough specificity, even upon questioning 
from the undersigned Acting Veterans Law Judge, to enable the 
Board to conclude that he was attempting to raise a claim of 
CUE.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2007); Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); & Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the veteran 
wishes to assert such a claim, he should clarify his 
intentions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

An informal claim to reopen the veteran's claim of 
entitlement to service connection for a neuropsychiatric 
disability, to include PTSD, was received on August 12, 1995.  


CONCLUSION OF LAW

Criteria for an effective date of August 12, 1995 for the 
grant of service connection for a neuropsychiatric 
disability, to include PTSD, have been met.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.303, 
3.400(q) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Effective Date

In September 2008, the veteran's son/fiduciary testified at a 
hearing before the Board where he was accompanied by the 
veteran's private attorney.  The veteran's attorney provided 
a long narrative commending the veteran for his honorable 
service during World War II, a sentiment which the Board 
echoes.  However, neither the veteran's attorney, nor the 
veteran's son, raised any clear argument at the hearing as to 
the specific reasons why an effective date earlier than 
December 2001 should be assigned.  Specifically, there has 
been no allegation that a document was filed that should have 
been construed as an informal claim for VA benefits.  
Nevertheless, the Board is required to look at all 
communications to determine whether an informal claim has 
been filed that would entitle a veteran to an earlier 
effective date.  See Servello v. Derwinski, 3 Vet. App. 196 
at 198-99 (1992). 

Much of the discussion at the veteran's hearing before the 
Board addressed the origin of the veteran's psychiatric 
problems.  The issue in this case, however, is not the cause 
of the veteran's psychiatric disability.  The grant of 
service connection for PTSD is acknowledgement of the fact 
that his PTSD was caused by his military service.  Rather, a 
claim for an earlier effective date for the grant of service 
connection is a technical type of claim which requires 
determining the precise date when a claim was received by VA 
and when the disability actually began.

For VA purposes, a claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

With regard to claims that are reopened, the regulations more 
specifically provide that when a claim is reopened, the 
effective date is the later of receipt of claim or date 
entitlement arose; unless the evidence used to reopen the 
claim is based on service department records.  In this case, 
the grant of service connection was based on a medical 
opinion that was drafted in 2005, and not on any new service 
records.

Prior to being granted service connection for PTSD, the 
veteran was last denied service connection for an acquired 
psychiatric disorder to include PTSD in a November 1991 
rating decision.  The veteran did not appeal this rating 
decision, which had found that new and material evidence had 
not been presented; nor has he alleged that a clear and 
unmistakable error was made in it.  This rating decision thus 
became final, and it is considered to have adjudicated any 
potential informal claims that were on file at the time it 
was issued.  

In May 1995, the Board issued a decision addressing hearing 
loss, and Meniere's disease.  In the introduction portion of 
that decision, the Board noted that in an undated letter the 
veteran had mentioned a neuropsychiatric disorder and the 
Board stated that it was not clear what, if any, additional 
action the veteran desired with regard to this issue.  

It is noted that given its location in the veteran's claims 
file, the letter cited by the Board arrived at the RO prior 
to the issuance of the November 1991 rating decision.  As 
such, it would not constitute an unadjudicated claim.  

However, in a letter that was received on August 12, 1995, 
the veteran cited the Board's language and wrote that he had 
new medical evidence that had never been considered and proof 
of errors made with regard to his claims of neuropsychiatric 
disorder, allergies, and drug addiction.  The veteran 
requested that the RO advise him of when he should submit the 
new evidence.

The veteran followed up with a second letter that was dated 
September 5, 1995.  In this second letter, the veteran stated 
that the document was a claim for service connection for a 
neuropsychiatric condition or anxiety reaction.

In January 1997, the Board, in an unrelated decision, again 
noted the veteran's statements about a neuropsychiatric 
disorder that might be accepted as claims for service 
connection.  

In September 1997, the veteran again wrote to his Congressman 
indicating that he had been continuously treated for a 
psychoneurosis since 1947, and asking for VA to explain its 
regulations.

VA wrote back to the Congressman in September 1997 stating 
that the veteran had been denied by the Board in 1961, noting 
that the decision was final, and offering that the veteran 
could reopen his claim by submitting new and material 
evidence. However, there is no evidence that this letter was 
ever forwarded onto the veteran.
 
The veteran clearly evidenced his intent to file a claim for 
a neuropsychiatric claim because his August 1995 letter was 
written in direct response to the Board's statements that he 
had mentioned a neuropsychiatric disorder but that his 
intentions were unclear.  Following this initial letter, the 
veteran wrote a number of additional letters to both VA and 
to his congressman, clearly showing his desire to proceed 
with his claim.  It is also relevant that the veteran, a 
World War II veteran, was advancing in age, had received a 
traumatic head injury in service, and had a psychiatric 
disability; and, therefore, it is likely that he needed 
assistance from VA. However, little was done on VA's part to 
assist the veteran with his claim.  No letter was sent 
telling him to supply new and material evidence, or telling 
him what was needed to substantiate his claim.  Similarly, 
the RO never rendered a rating decision from which the 
veteran could have appealed.  Instead, the veteran's efforts 
to reopen his claim were largely ignored, with the exception 
of a letter that was sent to the veteran's congressman, but 
which may not have ever reached the veteran.     

As noted above, the effective date for reopened claims is the 
later of date of claim or the date of entitlement.  Looking 
back from the grant of service connection for PTSD, it is 
recognized that the veteran's psychiatric disability was 
caused by his time in service and was present well before 
1995.  As such, while the new evidence which provided the 
medical link between the veteran's injuries in service and 
his psychiatric disability did not arrive until a number of 
years after his claim, it is clear that the disability itself 
began well before 1995, and therefore entitlement to 
compensation would have begun well before 1995.  Hence, the 
issue in the present case is when the claim to reopen was 
filed.  

It is clear that, in the letter received on August 12, 1995 
the veteran was seeking to reopen his claim; and if there was 
any doubt as to the veteran's intent, it was resolved by his 
letter in September 1995 letter which clearly stated the 
purpose was to claim service connection for a 
neuropsychiatric disability.  The veteran was given little 
assistance by VA in proceeding with his claim, but this fact 
should not be held against the veteran.  As such, the 
evidence shows that the veteran's claim to reopen his claim 
for service connection for a neuropsychiatric disability, to 
include PTSD, was received August 12, 1995; and this should 
therefore serve as the effective date for the grant of 
service connection for PTSD.  To that extent, the veteran's 
claim is granted.

II.  Duties to Notify and Assist 

VA has certain notice and assistance obligations to 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in January 2004, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  Additionally, the veteran was informed of how 
effective dates and disability ratings are formulated by a 
letter in October 2006.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was provided a hearing before the Board at which his 
attorney and his son testified.

VA has satisfied its duties to notify and assist.  Additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  There is, therefore, no 
prejudice to the veteran in adjudicating this appeal.  


ORDER

An effective date of August 12, 1995 for the grant of service 
connection for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


